              Case 5:18-cv-00198-EJD Document 252 Filed 12/11/18 Page 1 of 6



 1   CHRISTINA J. BROWN (CSBN 242130)
     MICHAEL T. KOENIG (WiSBN 1053523)
 2   United States Department of Justice
     Antitrust Division
 3
     450 5th Street, NW
 4   Room 11714
     Washington, DC 20530
 5   Telephone: (202) 598-8839
     Facsimile: (202) 598-2428
 6   christina.brown@usdoj.gov
 7   michael.koenig@usdoj.gov

 8   Attorneys for the United States
 9   [Additional counsel on signature page]
10
11                              UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13                                      SAN JOSE DIVISION
14
15    IN RE INDUCTORS ANTITRUST                  Case No. 5:18-cv-00198-EJD-NC
      LITIGATION
16                                               STIPULATION AND [PROPOSED]
17                                               ORDER BY UNITED STATES AND
                                                 DIRECT PURCHASER PLAINTIFFS
18                                               REGARDING DISCOVERY

19                                               Judge: Honorable Nathanael Cousins
20
21
22
23
24
25
26
27
28



     STIPULATION AND [PROPOSED] ORDER
                 Case 5:18-cv-00198-EJD Document 252 Filed 12/11/18 Page 2 of 6



 1                             STIPULATION AND [PROPOSED] ORDER
 2             This stipulation is hereby entered into by Intervenor the United States of America,
 3   through the United States Department of Justice, Antitrust Division, and Direct Purchaser
 4   Plaintiffs (“Plaintiffs”).
 5             WHEREAS these consolidated civil cases arise from alleged violations of the Sherman
 6   Act, 15 U.S.C. §§ 1 and 3, in the inductors industry;
 7             WHEREAS there is an ongoing criminal grand jury investigation of potential violations
 8   of the Sherman Act, 15 U.S.C. § 1, in the inductors industry;
 9             WHEREAS the Court granted the prior stipulation of the United States and Plaintiffs to
10   stay merits discovery for six months and allow certain non-merits discovery to begin (ECF No.
11   181);
12             WHEREAS this prior stay of merits discovery will expire on December 29, 2018;
13             WHEREAS the Court has scheduled a further Case Management Conference for
14   December 17, 2018;
15             WHEREAS the United States has conferred with counsel for Plaintiffs and Defendants
16   regarding the scope of a further, limited discovery stay;
17             WHEREAS the United States does not object to the beginning of merits discovery
18   except for depositions and any discovery concerning grand jury proceedings;
19             WHEREAS the United States and Plaintiffs have reached an agreement to further stay
20   depositions, except for Federal Rule of Civil Procedure 30(b)(6) depositions concerning certain
21   matters, and any discovery concerning grand jury proceedings, as set forth below;1
22             IT IS HEREBY STIPULATED AND AGREED by the undersigned parties:
23             1.      During the six-month period following entry of this Stipulation and [Proposed]
24   Order by the Court (the “further discovery stay period”), no depositions shall be noticed or
25   taken that reflect, refer to, or relate to any understandings, agreements, contacts, meetings, or
26   communications between or among any manufacturers of inductors or inductors products
27   relating to the sale, pricing, production, volume, market share, customers, capacity, or
28
     1
         Defendants are not party to this stipulation.
                                                         1
     STIPULATION AND [PROPOSED] ORDER
              Case 5:18-cv-00198-EJD Document 252 Filed 12/11/18 Page 3 of 6



 1   distribution of inductors or inductors products. The United States does not object to the taking
 2   of Federal Rule of Civil Procedure 30(b)(6) depositions concerning Defendants’ sales data,
 3   including transactional or statistical data, reflecting their sales of inductors or inductors
 4   products or Defendants’ retention or collection of relevant documents.
 5          2.      During the further discovery stay period, no discovery shall be conducted
 6   (including, without limitation, document requests, interrogatories, requests for admissions, or
 7   depositions) that reflects, refers to, or relates to any grand jury proceedings concerning
 8   inductors or inductors products, including any party’s or witness’s communications with the
 9   United States or with the grand jury investigating inductors or inductors products, except by
10   order of the Court upon good cause shown and consistent with governing law.
11          3.      All formal discovery requests shall be served on the United States at or before
12   the time of service on any other party. The United States may object to requested discovery on
13   the basis that it seeks information or documents prohibited by this Stipulation and [Proposed]
14   Order. Upon objection by the United States, the parties will meet and confer and must seek an
15   order from the Court to proceed if unable to reach a resolution.
16          4.      The parties reserve their rights to seek or oppose an extension or modification
17   of this Stipulation and [Proposed] Order following the expiration of the further discovery stay
18   period. Nothing in this Order is intended to foreclose any party or the United States from
19   seeking an additional stay of discovery or from objecting to discovery that is otherwise
20   permitted by this Order.
21                                                          Respectfully submitted,
22                                                          /s/ Christina J. Brown
                                                            Christina J. Brown
23                                                          Michael T. Koenig
24                                                          Trial Attorneys
                                                            United States Department of Justice
25                                                          Antitrust Division
26
                                                            /s/ Lesley E. Weaver
27                                                          Lesley E. Weaver (CSBN 191305)
                                                            Matthew S. Weiler (CSBN 236052)
28                                                          BLEICHMAR FONTI & AULD LLP


                                                        2
     STIPULATION AND [PROPOSED] ORDER
            Case 5:18-cv-00198-EJD Document 252 Filed 12/11/18 Page 4 of 6



 1                                            555 12th Street, Suite 1600
                                              Oakland, CA 94607
 2                                            Tel: (415) 445-4003
 3                                            Fax: (415) 445-4020
                                              lweaver@bfalaw.com
 4                                            mweiler@bfalaw.com
 5
                                              /s/ Michael P. Lehmann
 6                                            Michael P. Lehmann (CSBN 77152)
                                              Bonny E. Sweeney (CSBN 176174)
 7                                            Christopher L. Lebsock (CSBN 184546)
 8                                            Samantha Stein (CSBN 302034)
                                              HAUSFELD LLP
 9                                            600 Montgomery Street, Suite 3200
                                              San Francisco, CA 94111
10                                            Tel: (415) 633-1908
11                                            Fax: (415) 358-4980
                                              mlehmann@hausfeld.com
12                                            bsweeney@hausfeld.com
                                              clebsock@hausfeld.com
13
                                              sstein@hausfeld.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          3
     STIPULATION AND [PROPOSED] ORDER
              Case 5:18-cv-00198-EJD Document 252 Filed 12/11/18 Page 5 of 6



 1          Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document
 2   has been obtained from each of the other signatories above.
 3
 4   Date: December 10, 2018                       /s/ Christina J. Brown
                                                   Christina J. Brown
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      4
     STIPULATION AND [PROPOSED] ORDER
            Case 5:18-cv-00198-EJD Document 252 Filed 12/11/18 Page 6 of 6



 1   PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, IT IS SO
     ORDERED.
 2
 3   Date: _______________, 2018

 4
                                              Honorable Nathanael Cousins
 5                                            United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          5
     STIPULATION AND [PROPOSED] ORDER
